In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-18-00266-CV


                       IN THE INTEREST OF Z.Z.V., A CHILD

                         On Appeal from the 222nd District Court
                                Deaf Smith County, Texas
            Trial Court No. DR-2017G-102, Honorable Roland D. Saul, Presiding

                                      July 31, 2018

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Rakeena Laverne Ladd has filed an unopposed motion seeking

voluntary dismissal of this appeal.    The Court finds the motion complies with the

requirements of Texas Rule of Appellate Procedure 42.1(a)(1) and that granting the

motion will not prevent any party from seeking relief to which it would otherwise be

entitled.


       As no decision of the Court has been delivered to date, we grant the motion. The

appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith. The parties have not presented an agreement for assessment of costs.

Therefore, costs are assessed against appellant. TEX. R. APP. P. 42.1(d).


                                                       Per Curiam